BRADLEY, Judge.
The appeal is from a judgment rendered against appellant by the Morgan County Court of Morgan County. The appellee was awarded a judgment of $154.80 pursuant to a policy of insurance issued by appellant.
There are sixteen assignments of error, all of which question the correctness of the trial court’s judgment.
A careful examination of the record reveals that none of the assignments contains a record page reference as required by Rule 1 of the Supreme Court Rules.
Supreme Court Rule 1 provides, in part, as follows:
“. . . each assignment shall list the page or pages of the transcript of the record on which the ruling is recorded
In Jones v. Miller, 282 Ala. 231, 210 So. 2d 793, the Supreme Court said:
“Appellant makes two assignments of error, neither of which complies with Supreme Court Rule 1, revised on March 21, 1966, and found in 279 Ala. XXIII. Rule 1 provides that ‘each assignment shall list the page or pages of the transcript of the record on which the ruling is recorded.’
*170“This Court has held that the above-noted provision of Revised Rule 1 is mandatory. National Finance Co. v. Rowe, 281 Ala. 658, 207 So.2d 133. Therefore, we have no alternative but to affirm the judgment of the trial court.”
In the Jones case the appellee had requested, by motion, that the judgment be affirmed for the failure of appellant to comply with Rule 1; whereas in the case at bar there was no request for affirmative relief.
Yet, in Wiggins, et al. v. Stapleton Baptist Church, 284 Ala. 174, 223 So.2d 519, the Supreme Court affirmed the judgment of the trial court where appellant failed to comply with Rule 1, even though there was no request for affirmative relief from appellee.
We conclude from Wiggins that Rule 1 is mandatory and must be observed by the court even in the absence of a request for affirmative relief.
In the case at bar appellant failed to place the page number of the record beside the assignments of error, which violates Rule 1.
Under these circumstances, as stated in Jones, supra, “we have no alternative but to affirm the judgment of the trial court.”
Affhmed.